      Case 3:21-cv-00334-RV-HTC Document 1 Filed 02/23/21 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                             (Pensacola Division)

DESIGN ONE CORPORATION, INC.,

             Plaintiff,

      vs.                                            Case No.


HIXARDT TECHNOLOGIES, INC., and
MICHAEL E. HICKS, JR., individually,

             Defendants.
                                              /

                                  COMPLAINT

      Plaintiff, Design One Corporation, Inc., sues Hixardt Technologies, Inc. and

Michael E. Hicks, Jr., individually, and states in support as follows:

      1.     Plaintiff, Design One Corporation, Inc. [hereinafter “Design One”] is

a Maryland information technology company with its principal place of business in

Rockville, Maryland.

      2.     Defendant, Hixardt Technologies, Inc. [hereinafter “Hixardt”] is a

Florida information technology company with its principal place of business in

Pensacola, Florida.

      3.     Defendant, Michael E. Hicks, Jr. [hereinafter “Mr. Hicks”], is the

majority owner and CEO of Hixardt and is a resident of Santa Rosa County,

Florida.
                                                                         1|Page
       Case 3:21-cv-00334-RV-HTC Document 1 Filed 02/23/21 Page 2 of 15




       4.        This Court has diversity jurisdiction over this dispute pursuant to 28

U.S. Code § 1332(a) as the amount in controversy exceeds $75,000 and Design

One is a citizen of a different state than each Defendant.

       5.        Venue is proper in the Northern District of Florida pursuant to 28

U.S.C. § 1391(b)(1) because the Defendants do business in the State of Florida and

said district.

       6.        Venue is similarly proper pursuant to 28 U.S.C. § 1391(b)(2) because

a substantial part of the events giving rise to the claim occurred in said district.

       7.        Venue is proper in the Pensacola Division under Northern District of

Florida Local Rule 3.1(A)(2) because both venue standards apply to Escambia

County, Florida and Santa Rosa County, Florida.

                               Statement of Relevant Facts

       8.        On or about February 5, 2020, the parties executed a Business

Purchase Agreement (referred to hereafter as the “Agreement”). A true and correct

copy of the Agreement executed on behalf of Design One and Hixardt is attached

and incorporated as Exhibit 1.

       9.        Under the Agreement, Design One agreed to convey certain assets of

Design One (including all of its customers, equipment, and accounts receivable) to

Hixardt in exchange for payment of approximately Nine Hundred Thousand

Dollars ($900,000).


                                             2
      Case 3:21-cv-00334-RV-HTC Document 1 Filed 02/23/21 Page 3 of 15




      10.    The Agreement requires Hixardt to pay $450,000 at closing (with

certain specified adjustments) and payment of the remaining $450,000 (with

specified adjustments) one year after closing.

      11.    Pursuant to the Agreement, Hixardt would operate Design One for 90

days as part of an “Adjustment Period” servicing all of Design One’s customers,

paying its operating costs as well as invoicing customers and collecting its

accounts receivable.

      12.    “Closing” (including the transfer of approximately $450,000 to

Plaintiff) was to take place 30 days after the Adjustment Period ends (on or about

June 5, 2020).

      13.    The parties mutually agreed to extend the Adjustment Period by 30

days to June 5, 2020.

      14.    Under the Agreement, Hixardt could terminate the Agreement only

during the Adjustment period (90 days after February 5, 2020) and only for fraud

or material misrepresentation.

      15.    To terminate the Agreement, the “Buyer shall provide the Seller thirty

(30) days written notice of termination and opportunity to respond and clarify any

such determination.” (Exhibit 1).

      16.    The Adjustment Period passed (as well as the extended Adjustment

Period) without notice of termination from the Buyer.


                                         3
      Case 3:21-cv-00334-RV-HTC Document 1 Filed 02/23/21 Page 4 of 15




      17.     Hixardt, however, refused to close the sale and tender payment despite

possession of nearly all of Design One’s assets; including its customers.

      18.     The Agreement sets forth a remedy for the parties to submit any

financial disputes concerning any adjustments in the purchase price to their

respective accountants for a mediated resolution.

      19.     Hixardt (and its CEO, Mr. Hicks) refused to consent to any dispute

resolution.

      20.     For nearly six months, Hixardt refused to close on its purchase of

Design One’s assets while it maintained exclusive control over nearly all of Design

One’s assets and operated its business.

      21.     On December 7, 2020, Design One and Hixardt (by its Chief

Executive Officer, Mr. Hicks) executed an Amendment to the Agreement

[hereinafter “the Amendment”]. A true and correct copy of the Amendment is

attached and incorporated as Exhibit 2.

      22.     The Amendment provides that Hixardt will pay Design One a reduced

purchase price of $620,000 – with $450,000 to be paid on or before December 18,

2020 and the remaining $170,000 to be paid within one year (with no adjustments).

      23.     In exchange for Design One waiving its rights to full consideration

under the Agreement (which included approximately $900,000 in payments),

Hixardt agreed to make payment of $450,000 on or before December 18, 2020.


                                          4
      Case 3:21-cv-00334-RV-HTC Document 1 Filed 02/23/21 Page 5 of 15




      24.    On December 18, 2020, Hixardt again refused to close on the sale or

tender any payment for Design One’s assets.

      25.    As of the date of this Complaint, Hixardt failed and refused to honor

its obligations under the Agreement or the Amendment and has made no payment

to Design One for its assets.

      26.    Design One has satisfied its obligations under both the Agreement and

the Amendment.

      27.    Since February 5, 2020, Hixardt has operated Design One’s business

and controlled nearly all of its assets (including its customers and accounts

receivable) without making any payment to Design One.

      28.    Hixardt also used Design One’s credit card account with M & T Bank

to pay for its separate operating expenses including license agreements, parts and

mobile phone expense for Hixardt’s employees.

      29.    Hixardt has refused to reimburse Plaintiff for the use of its credit card

account in violation of the Agreement.

      30.    As of December 18, 2020, Hixardt had incurred a balance of Thirty-

Four Thousand Six Hundred Seventy-Eight Dollars and 95/100 ($34,678.95) on

Design One’s M&T Bank credit account.

      31.    Hixardt has refused to pay the balance it incurred on Design One’s

credit account notwithstanding numerous demands to do so.


                                          5
        Case 3:21-cv-00334-RV-HTC Document 1 Filed 02/23/21 Page 6 of 15




        32.   Hixardt also used the services Design One’s employee solely for the

purpose of promoting Hixardt’s business.

        33.   The employee’s salary and benefits totaling approximately $100,000

were paid by Design One from February through December, 2020.

        34.   Hixardt agreed that the employee’s salary and benefits would be

reimbursed to Design One at closing on the Agreement.

        35.   Hixardt, however, has refused to reimburse Design One for the

expense of its employee’s salary and benefits during the period Hixardt used this

employee’s services to exclusively promote its business.

        36.   Mr. Hicks and Hixardt retain possession of all of Design One’s assets

and refuse to pay anything to Design One while having incurred expenses that

Design One has been required to pay.

        37.   Upon information and belief, neither Hixardt nor Mr. Hicks had the

ability or intention to pay the amounts promised to Design One under the

Agreement or the Amendment.

              Count 1:    Breach of the Business Purchase Agreement

        38.   Design One incorporates all allegations stated above as if restated

here.

        39.   The Agreement (dated February 5, 2020) is a valid and binding

contract between Hixardt and Design One.


                                         6
      Case 3:21-cv-00334-RV-HTC Document 1 Filed 02/23/21 Page 7 of 15




      40.    In exchange for all of Design One’s assets (including its customers,

accounts receivable and other property), Hixardt agreed to pay approximately

$450,000 to Design One within 120 days and an additional $450,000 in 12 months

after that (both amounts were subject to certain adjustments based on the

performance of the company).

      41.    Design One conveyed all of its assets to Hixardt in compliance with

the Agreement.

      42.    While Design One complied with the terms of the Agreement, Hixardt

has continuously refused to make any payment to Design One for its assets.

      43.    Hixardt breached the Agreement by its failure and refusal to close the

sale and pay Design One for its assets as required.

      44.    As a result of Hixardt’s breach of the Agreement, Design One has

suffered significant damages.

      45.    Design One has lost the value of the assets it conveyed to Hixardt --

approximately Nine Hundred Thousand Dollars ($900,000.00) as set forth in the

Agreement.

      46.    Design One has incurred (and will continue to incur) legal fees and

other costs as a result of Hixardt’s breach of the Agreement.

      47.    Design One is entitled to reasonable attorneys’ fees and court costs

incurred as a direct result of Hixardt’s breach of the Agreement.


                                         7
      Case 3:21-cv-00334-RV-HTC Document 1 Filed 02/23/21 Page 8 of 15




      48.   Hixardt is also in violation of the parties’ agreement regarding the use

of Design One’s employee’s services and its M&T Bank credit card account.

      49.   Hixardt agreed to reimburse Design One for the salary and benefits

Design One paid to its employee while working exclusively to promote Hixardt’s

business.

      50.   Despite agreeing to reimburse Design One for operational costs

incurred during the period from February 5, 2020, Hixardt refused to pay the credit

account charges it incurred on Design One’s M&T Bank credit account totaling

approximately $35,000.

      51.   Despite making demands for payment, Hixardt has refused to pay or

reimburse Design One for the use of its employee and credit card account.

      52.   Design One is also entitled to approximately $100,000 for the salary

and benefits Design One paid to its employee while the employee was working

exclusively for Hixardt.

      53.   Any defense that Design One waived its claims under the Agreement

by executing the Amendment is ineffective and inapplicable to this situation.

      54.   Design One agreed to enter into the Amendment based on Mr. Hick’s

fraudulent misrepresentations that he would pay $450,000 on or before December

18, 2020.




                                         8
      Case 3:21-cv-00334-RV-HTC Document 1 Filed 02/23/21 Page 9 of 15




      55.   Mr. Hicks knew or should have known that his representations

concerning Hixardt’s or his own ability and intent to pay $450,000 on or before

December 18, 2020 were false or made with reckless disregard for the truth.

      56.   Design One’s waiver of its claims against Hixardt (under the

Agreement) as set forth in the Amendment is invalid.

      57.   The Amendment does not constitute a valid agreement because Mr.

Hicks and Hixardt never intended to comply with its terms.

      58.   The Amendment was entered into as a result of Mr. Hicks’ fraudulent

statements about his ability to pay $450,000 by December 18, 2020.

      59.   Mr. Hicks’ purpose for entering into the Amendment was to deceive

Design One into reducing its claims under the Agreement and does not constitute a

meeting of the minds.

                        Count 2: Breach of the Amendment

      60.   In the alternative, Hixardt is in breach of the parties’ Amendment

(dated December 7, 2020).

      61.   Design One and Hixardt entered into a binding contract wherein

Design One agreed to reduce the purchase price for Design One’s assets upon the

Defendants’ promise to pay $450,000 on or before December 18, 2020 (and an

additional $170,000 within one year) with no adjustments.




                                        9
     Case 3:21-cv-00334-RV-HTC Document 1 Filed 02/23/21 Page 10 of 15




      62.   Design One fulfilled all of its obligations under the Amendment

having turned over its assets to Hixardt and having also agreed to waive its claims

against Hixardt under the Agreement.

      63.   Hixardt breached the Amendment when it failed to make its initial

payment of $450,000 no later than December 18, 2020 as required.

      64.   Hixardt is in material breach of the Amendment having tendered no

payment. As such the entire consideration for the purchase of Design One

accelerates and is due immediately.

      65.   Design One is entitled to payment of all amounts due under the

Amendment, plus interest.

      66.   In addition, Design One is entitled to all costs (including its

reasonable attorney’s fees) incurred as a result of Hixardt’s breach of the

Amendment.

      67.   The Amendment provides in pertinent part:

              21. Payment of Fees upon Breach. In the event that a
            Party shall breach any of the terms of and conditions or fail to
            comply with any of the terms and conditions of this Agreement,
            the costs and expenses of any litigation, or other action of any
            nature to seek compliance with, or performance of this
            Agreement, including but not limited to attorneys’ fees, shall be
            paid to the prevailing Party by the non-complying or non-
            conforming, Party.” Id.




                                        10
        Case 3:21-cv-00334-RV-HTC Document 1 Filed 02/23/21 Page 11 of 15




        68.   Design One has incurred and will continue to incur significant costs

(including attorney’s fees) in seeking Defendant’s compliance with the

Amendment.

                 Count 3: Fraud or Intentional Misrepresentation

        69.   Design One incorporates all matters set forth above as if re-stated

here.

        70.   Defendant, Mr. Hicks, individually, and through his agents,

intentionally or in reckless disregard for the truth made false statements and

assurances to Design One (and its agents) with the intent to deceive Design One.

        71.   Mr. Hicks promised that his company, Hixardt, would pay Design

One approximately $900,000 for Design One’s assets within 120 days of February

5, 2020.

        72.   Mr. Hicks knew or should have known that his statements were false.

        73.   Mr. Hicks had no intention of paying Design One for its assets when it

took control over Design One’s assets.

        74.   Mr. Hicks’ false statements and assurances were intended to deceive

Design One into turning over its assets.

        75.   Likewise, Mr. Hicks intentionally made false statements that he would

repay Design One for the use of its M&T Bank credit card account and for the use

of its employee for Hixardt’s business.


                                           11
      Case 3:21-cv-00334-RV-HTC Document 1 Filed 02/23/21 Page 12 of 15




      76.     Mr. Hicks knew or should have known that these statements were

false or the statements were made with reckless disregard for the truth.

      77.     Design One was reasonable in relying on Mr. Hicks’ statements and

did; in fact, rely on those statements.

      78.     Design One suffered damages as a direct result of Mr. Hicks’ false

statements; including the value of Design One’s assets (approximately $900,000).

      79.     Design One’s damages also include the charges Hixardt incurred on

Design One’s credit account as well as the salary and benefits paid by Design One

to its employee while working exclusively for Hixardt.

      80.     These additional damages total approximately $135,000.

      81.     In the alternative, Mr. Hicks, individually, and through his agents,

made material statements and assurances to Design One that he would pay Plaintiff

$450,000 on or before December 18, 2020.

      82.     Mr. Hicks knew or should have known that these statements and

assurances were false at the time he made them (alternatively, the statements were

made in reckless disregard for the truth).

      83.     Mr. Hicks intended to deceive Design One when he promised to pay

$450,000 on or before December 18, 2020 and $170,000 within 12 months

thereafter.




                                          12
     Case 3:21-cv-00334-RV-HTC Document 1 Filed 02/23/21 Page 13 of 15




      84.    Design One reasonably relied on Mr. Hick’s false statements and

assurances (conveyed through his agents).

      85.    At the time he made his statements and gave his assurances to Design

One, Mr. Hicks had neither the intention nor the ability to pay $450,000 to Plaintiff

on or before December 18, 2020.

      86.    Relying on Mr. Hicks’ assurances that he would pay $450,000 on or

before December 18, 2020, Design One agreed to waive its claims for damages

under the Agreement and agreed to accept $620,000 instead of approximately

$900,000 as the purchase price for Design One’s assets.

      87.    Design One (and its sole shareholder, Allen Shapiro) was deceived by

Mr. Hicks’ false and misleading statements regarding his willingness and ability to

pay $450,000 on or before December 18, 2020.

      88.    Design One was reasonable in its reliance on Mr. Hicks’ assurances.

      89.    As a result of Mr. Hicks’ false statements and assurances of payment,

Design One has suffered damages.

      90.    As Hixardt’s controlling shareholder, Mr. Hicks is personally

responsible for fraudulent actions he committed against Design One or statements

he made to Design One on behalf of Hixardt and himself.




                                         13
      Case 3:21-cv-00334-RV-HTC Document 1 Filed 02/23/21 Page 14 of 15




      91.    As a result of Mr. Hicks’ fraudulent actions the entire $620,000 is due

and payable along with Design One’s reasonable costs in pursuing this matter

including its attorney’s fees.

      WHEREFORE, the Plaintiff, DESIGN ONE CORPORATION, INC., prays

      that this Court:

      A.     Enter a Judgment in favor of the Plaintiff, Design One, against

             Defendant, Hixardt Technologies, Inc. for $900,000 for breach of the

             Agreement dated February 5, 2020;

      B.     Enter a Judgment in favor of Plaintiff, Design One, against Defendant,

             Hixardt Technologies, Inc., for $134,678.95 for the use of Design

             One’s credit account and employee’s services without payment in

             breach of the Agreement;

      C.     In the alternative, enter a Judgment in favor of Plaintiff, Design One,

             and against Defendant Hixardt Technologies, Inc. for $620,000 for its

             breach of the Amendment dated December 7, 2020;

      D.     Enter a judgment in favor of Plaintiff, Design One, against Defendant,

             Hixardt Technologies, Inc. for all reasonable costs incurred by Design

             One including its attorney’s fees in seeking to enforce the Agreement

             or the Amendment;




                                        14
Case 3:21-cv-00334-RV-HTC Document 1 Filed 02/23/21 Page 15 of 15




E.    Enter a Judgment against Mr. Hicks personally for his fraud

      committed against Design One; and

F.    Award the Plaintiff any such further relief as is legal or justified.



                                 /s/ Jeremy C. Branning
                                 JEREMY C. BRANNING
                                 Florida Bar No.: 507016
                                 ANDREW M. SPENCER
                                 Florida Bar No.: 0119966
                                 CLARK PARTINGTON
                                 125 East Intendencia Street
                                 Pensacola, Florida 32502
                                 P/E: jbranning@clarkpartington.com
                                 P/E: aspencer@clarkpartington.com
                                 S/E: jdallman@clarkpartington.com
                                 Phone: (850) 434-9200
                                 Fax: (850) 432-7340
                                 Attorneys for Plaintiff,
                                 Design One Corporation, Inc.




                                   15
